DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction/Election
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1–11, drawn to a detection method for a hepatitis B virus surface antigen.
Group II, Claims 12–14, drawn to a detection kit for a hepatitis B virus surface antigen.
special technical features for the following reasons:
Groups I–II lack unity of invention because even though the inventions of these groups require the technical feature of "...a detection chip including a metal film and a binding substance which is immobilized on the metal film and which specifically binds to a hepatitis B virus surface antigen...," and a fluorescent label that binds/labels a hepatitis B virus surface antigen, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miller et al. (US 5,418,136; 1995).  Miller et al. teaches a method of detecting the presence or amount of an analyte of interest within a sample (see Column 2, Lines 23–25) using technologies, such as surface plasmon resonance (see Column 11, Line 33), which produce a detectable attenuation of the spectral characteristic of light impinging on the device by thin film phenomenon (see Column 1, Lines 11–16) including a metal layer, 2000 Å thick or less, coating a glass substrate (see Column 16, Lines 15–17) (Miller therefore teaching a detection chip including a metal film and a binding substance which is immobilized on the metal film). Miller et al. also teaches a method that differentiates between the different forms of viral hepatitis including hepatitis B surface antigen (See Column 91, Claim 9, thereby addressing a binding substance which is immobilized on the metal film which specifically binds to hepatitis B virus surface antigen). Miller et al. further teaches a method for fluorescence detection such that a biologically reactive, reflective substrate contacts a sample suspected to contain the analyte of interest and the analyte binds to the substrate. The analyte (e.g. HBsAg; see under “Analytes,” Column 52, Line 64) is then labeled with fluorescent material, the label is then immobilized to the surface through the analyte bridge. The immobilized label is exposed to an exciting light .
Additionally, unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims (see 37 CFR 1.475). Accordingly, Groups I–II are not linked by the same or a corresponding special technical feature so as to form a general inventive concept. However, unity will be reassessed at each stage of prosecution hereafter.

Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached Monday–Friday, 0900–1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CY R TAMANAHA/Examiner, Art Unit 1641                                                                                                                                                                                                        

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641